 

case 2;18-cv-01801-JLR comment 9-2 Filed 02/25/19_ Page 1 of 1

UNITED STATES DISTRICT COURT
WES-TERN DISTRICT OF WASHINGTON

MGz CoRPoRATIoN, er az., ' ease No. 2;13-cv-01801-JLR
Plaintiffs,
v. ` {-P-Roposnnq oRI)ER

KATHY BARAN, Director of the
California Service Center, U.S.
Citizenship and bnmigi"ation ‘Services, er
al.,

Defen'dants.

 

 

This cause comes before the Court upon the parties’ Stipulation to Stay the ¢Proceedings
in this case. Upon consideration of the request and for good cause shown, the Court GRANTS

the parties’ request to stay proceedings until May 31, 2019.

rr ls so oRDERED. Q '
DATED; 910 ma '?.O\O\ \ Q\P;QV gc

HoN. FAME L. RoBART
Senior United States Distciet Judge

 

